Citation Nr: 0306928	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  00-00 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1971, and from August 1981 to August 1984.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision dated in October 1999 in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) increased the rating 
assigned for the veteran's service-connected PTSD from 
noncompensable to 10 percent, effective as of May 28, 1999, 
the date of receipt of his claim for an increased rating.  
The veteran thereafter indicated disagreement with that 
rating; see AB v. Brown, 6 Vet. App. 35 (1993).  In January 
2002, the Board denied the veteran's claim; he subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims, which, in May 2002, vacated the Board's 
January 2002 decision and remanded the claim to the Board for 
further review.  In September 2002, the Board undertook 
additional development of the evidence with regard to this 
claim.  That development has been completed, and the case is 
again before the Board for appellate consideration.

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in October 
2001.


FINDING OF FACT

PTSD has been manifested primarily by complaints of sleep 
impairment and nightmares, and by mild anxiety; the veteran 
is employed on a full-time basis.




CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.7, 4.125 through 4.130, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); see 66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
There is no issue in this case as to providing an appropriate 
application form, or as to completeness of the application.  
The veteran has been advised of the applicable laws and 
regulations, and of the evidence needed to substantiate his 
claim, by the 


statement of the case issued in the development of this 
appeal.  While the veteran was not specifically apprised of 
the particular provisions of the VCAA, he has been requested 
by VA to furnish all pertinent information and evidence, and 
has indicated that he has no additional evidence to submit.  
The Board accordingly finds that he was advised as to what 
evidence is needed to establish entitlement to the benefits 
he seeks, and the applicable statutory and regulatory 
criteria.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  This duty 
has been satisfied.  In particular, it is noted that records 
of any and all treatment cited by the veteran have been 
sought by VA; there is no relevant evidence that has not been 
associated with his claims folder.  In addition, he has been 
accorded a personal hearing, and underwent VA examination 
pursuant to a request for such evidentiary development by the 
Board.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   



II.  An Increased Rating for PTSD

Service connection for PTSD was granted by the RO in March 
1986, at which time a noncompensable (zero percent) 
evaluation was granted.  In October 1999, the RO assigned a 
10 percent rating, effective as of May 28, 1999, the date of 
receipt of the veteran's claim for increased compensation.  
He thereafter indicated disagreement with that rating; on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  The 10 percent rating for PTSD that is currently 
in effect contemplates occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and the ability to perform occupational tasks only during 
periods of significant stress, or symptoms that are 
controlled by continuous medication.  A higher (in this 
instance, a 30 percent) evaluation is appropriate for PTSD 
that is exemplified by occupational and social impairment 
manifested by an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally being able to function 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, no more than weekly panic attacks, 
chronic sleep impairment, or mild memory loss (such as 
forgetting names, directions, or recent events). 



The criteria for assignment of a rating in excess of 10 
percent are not met.  The report of the most recent VA 
examination of the veteran, which was conducted in December 
2002, and which includes an addendum dated in January 2003, 
shows that the veteran reported nightmares and sleep 
disturbance.  On examination, however, he was alert and 
orient times four, with speech that was relevant and 
coherent.  There were no flights of ideas or loose 
association, and his thought content was negative for 
suicidal or homicidal ideations.  His mood was normal on 
examination, with only intermittent mild anxiety.  His affect 
was congruent with his mood, and he was described by the 
examiner as basically normal to mildly anxious.  It was noted 
that he was working more than 50 hours per week, and that he 
had last lost employment due to his PTSD in 1999.  This 
report does not show that there was any decrease in work 
efficiency, or any impairment in the ability to perform 
occupational tasks; to the contrary, it shows that he was 
working considerably in excess of a normal 40-hour work week.  
This report also shows that he was assigned a Global 
Assessment of Functioning (GAF) score of 69, which is deemed 
to represent the presence of only some mild symptoms, or some 
difficulty in social, occupational or school functioning, but 
generally being able to function pretty well, with some 
meaningful interpersonal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  As indicated above, mild symptoms are considered 
to warrant only a 10 percent rating.  In addition, it must be 
emphasized that the fact that he is working 50 hours per week 
means precludes any finding that there has been a decrease in 
work efficiency, or that he is in any manner impaired in the 
ability to perform occupational tasks.

The medical evidence dated prior to December 2002 likewise 
does not demonstrate that an increased rating can be awarded.  
A VA outpatient treatment report dated in December 2000 shows 
that the veteran cited some anxiety problems, "weird 
dreams," and sleep disturbance, but also shows that he 
denied suicidal or homicidal ideas, and auditory or visual 
hallucinations.  It reflects that he presented a neat 


appearance and was dressed appropriately, and, significantly, 
that he worked on a full-time basis; the Board must again 
reiterate that, in view of that fact, there can be no finding 
that his work efficiency has been decreased or otherwise 
impaired by his PTSD symptoms.

VA treatment records dated in May 2000 and November 1999 
reference complaints by the veteran of occasional anxiety 
attacks and flashbacks, respectively, while the report of a 
September 1999 VA examination indicates complaints of 
nightmares, flashbacks, intrusive thoughts, anger, and 
isolation.  However, neither treatment record shows that the 
veteran was not fully employed; likewise, the September 1999 
examination report shows that he was working at the time of 
the examination.  It must further be noted that the veteran, 
at his October 2001 hearing, while identifying impairment he 
averred was the product of his PTSD, again indicated that he 
was fully employed.  This report also indicates that a GAF 
score of 65 was rendered, denoting the presence of only mild 
symptoms.

In brief, the evidence shows that the veteran is, and has 
been, fully employed; it does not show that there has been 
any decrease in his work efficiency or that there is any 
inability to perform occupational tasks.  The Board therefore 
concludes that the preponderance of the evidence is against 
his claim; that claim, accordingly, fails.


ORDER

An increased rating for PTSD is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

